Exhibit 10.1

 

 

MODIFICATION NO. 3 TO

LOAN AND SECURITY AGREEMENT

 

This Modification No. 3 to Loan and Security Agreement (this “Third
Modification”) is entered into as of March __, 2019 (the “Third Modification
Effective Date”), by and between Partners for Growth V, L.P. (“PFG”),
Giga-tronics Incorporated, a California corporation, and Microsource, Inc., a
California corporation (individually and collectively, jointly and severally,
“Borrower”). Capitalized terms used but not defined in this Third Modification
shall have the meanings given them in the Loan Agreement.

 

Recitals

 

WHEREAS, PFG and Borrower entered into that certain Loan and Security Agreement
dated as of April 27, 2017 (as amended by that certain Waiver and Modification
No. 1 to Loan and Security Agreement entered into on March 26, 2018 (the “First
Modification” and that certain Modification No. 2 to Loan and Security Agreement
dated as of December 12, 2018 (the “Second Modification” and, together with the
First Modification, the “Prior Modifications”), and as otherwise amended or
restated, the “Loan Agreement”) and certain other Security Documents (as defined
below), pursuant to which PFG has made available to Borrower the principal
amount of $1,500,000, all of which is outstanding on the Third Modification
Effective Date, in addition to $183,083.33 in cumulative deferred interest
(calculated as of March 4, 2019) which is due and payable on the Maturity Date;

 

WHEREAS, the parties desire to modify the Loan Agreement, subject to the
satisfaction of the conditions set forth in Section 6 (including the Financing
Condition, as defined below);

 

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

Agreement

 

1.       EFFECTIVENESS. The Loan Agreement modifications, terms and agreements
made in this Third Modification shall become effective on the Third Modification
Effective Date, notwithstanding that certain conditions set forth in Section 6
hereof may be conditions to be satisfied subsequent to the Third Modification
Effective Date.

 

2.       DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by
the Collateral, as described in the Loan Agreement, in that certain Intellectual
Property Security Agreement and related Collateral Agreements and Notices of
even date with the Loan Agreement (the “IPSA”) and the other Loan Documents
entered into on the dates of the Loan Agreement and the Loan Agreement. The
above-described security documents, together with all other documents securing
and/or perfecting security interests in the repayment of the Obligations, shall
be referred to herein as the “Security Documents”. Hereinafter, the Security
Documents, together with all other documents evidencing or securing the
Obligations are referred to as the “Existing Loan Documents”.

 

 

--------------------------------------------------------------------------------

 

 

3.        DESCRIPTION OF CHANGES IN TERMS. Effective automatically upon the
Modification Effective Date:

 

(a)     The Loan – Repayment. The “Repayment” clause of Section 1 of the
Schedule is amended and restated to read in its entirety as follows (quotation
marks and formatting for convenience of reading only):

 

“  Repayment:

 

Borrower shall pay interest only monthly on the principal amount of the Loan
through April 30, 2019. Commencing on May 1, 2019, Borrower shall make monthly
principal payments of $75,000 each (plus interest accrued during each prior
month on outstanding principal) until the Maturity Date, on which date the
entire unpaid principal balance of the Loan plus any and all accrued and unpaid
interest shall be paid.”

 

 

(b)     Maturity Date. Section 4 of the Schedule (Maturity Date) is amended and
restated to read in its entirety as follows (quotation marks and formatting for
convenience of reading only):

 

“4. Maturity Date

(Section 5.1): 

 

March 1, 2020.”

 

(c)    Payment of Accrued Interest. On May 1, 2019, in addition to the
regularly-scheduled payment of principal and interest then due, Borrower shall
pay the Accrued Interest contemplated in Section 2 of the Schedule to the Loan
Agreement, which the parties stipulate will be $197,979 as of such date, and the
Loan Agreement shall be amended accordingly.

 

(d)     Section 5 of the Schedule is replaced in its entirety and superseded by
the following:

 

“ 5. Financial Covenants

 

(Section 4.1):

 

Borrower shall comply with each of the following covenants. Compliance shall be
determined as of the end of each month, except as otherwise specifically
provided below:

 

(a) Minimum TNW:

 

Effective at all times but measured on the last day of each calendar month on a
consolidated basis with its Subsidiaries and reported monthly, Borrower shall
maintain Tangible Net Worth of not less than $1,000,000.

 

 

--------------------------------------------------------------------------------

 

 

(b) Minimum Revenues:

 

On a consolidated basis with its Subsidiaries and measured quarterly as of the
last day of each calendar quarter, Borrower shall maintain Revenues (as defined
in clause (c), below, but determined under ASC-605) on a cumulative basis of not
less than the minimum thresholds set forth below for the corresponding periods:

 

Period Ending   Threshold   Months in Period Calc          

June 30, 2019

  $ 3,400,000  

3 (4/1/19 - 6/30)

September 30, 2019

  $ 6,900,000  

6 (4/1 - 9/30)

December 31, 2019

  $ 11,600,000  

9 (4/1 - 12/31)

March 31, 2020

  $ 16,000,000  

12 (4/1 - 3/31/20)

 

 

(c) Definitions.   For purposes of the foregoing financial covenants, the
following term shall have the following meaning:          

“Tangible Net Worth” shall mean Total Assets less Total Liabilities, determined
in accordance with GAAP. In determining Tangible Net Worth, the following
adjustments may be made: (i) the amount of a material “one-time” adjustment to
Inventory required by Borrower’s auditors due to obsolescence or similar causes
may be added back to Total Assets; (ii) any material charge required by
Borrower’s auditors to be taken for non-cash stock compensation that adversely
affects Tangible Net Worth may be added or subtracted, as the case may be, in
the calculation of Tangible Net Worth, and (iii) revenue recognition will be
determined under ASC-606. For purposes of the above, above, a “one-time”
adjustment would not include a monthly, quarterly or annually-recurring
adjustment, and the term “material” means an adjustment that would be required
to be disclosed in an annual or quarterly filing (10K or 10Q) with the
Securities and Exchange Commission.     

          “Total Assets” is on any day, the total assets, tangible and
intangible of Borrower and its Subsidiaries on a consolidated basis, as
determined in accordance with GAAP.           “Total Liabilities” is on any day,
obligations that should, under GAAP, be classified as liabilities on Borrower’s
consolidated balance sheet, including all Indebtedness.

 

 

--------------------------------------------------------------------------------

 

 

    “Revenues” means receipts from customers in the ordinary course of business
for the sale of goods and services and required to be recognized as revenues in
accordance with GAAP, net of discounts and refunds. For purposes of the
foregoing definition, if Borrower (with the consent of PFG) sells (or acquires)
a revenue-generating entity, business unit or product line, the parties shall
equitably adjust the Revenue thresholds set forth above to reflect the loss of
(or accretive gain in) the associated Revenues generated by such entity,
business unit or product line.

 

(d)     Definitions. Section 7 of the Loan Agreement is amended to add the
following:

 

“ “ASC xxx” where “xxx” are numeric references corresponding to the referenced
codified provisions of the Financial Accounting Standards Board; for example,
ASC 605 would mean FASB Accounting Standards code section 605 entitled “Revenue
Recognition” and ASC 606 would mean FASB Accounting Standards code section 606
entitled “Revenue from Contracts with Customers”. ”

 

(e)     Compliance Certificate. The Compliance Certificate is replaced in its
entirety and superseded with the form appended hereto as Exhibit A.

 

(f)     PFG Address. The street address referenced in the Loan Documents is
hereby amended to read “1751 Tiburon Blvd., Tiburon, CA 94920”.

 

4.      CONTINUING VALIDITY. Borrower understands and agrees that in
conditionally modifying the existing Obligations, PFG is relying upon Borrower's
representations, warranties and agreements as set forth in the Existing Loan
Documents. Except as expressly modified pursuant to this Third Modification, the
terms of the Existing Loan Documents remain unchanged and in full force and
effect. PFG's agreement to modify the existing Obligations in no way shall
obligate PFG to give any future consents or waivers or make any future
modifications to the Obligations. Nothing in this Third Modification shall
constitute a satisfaction of the Obligations or a waiver of any Default or Event
of Default under the Existing Loan Documents. It is the intention of PFG and
Borrower to retain as liable parties all makers and endorsers, if any, of the
Existing Loan Documents, unless the party is expressly released by PFG in
writing. Unless expressly released herein, no maker, endorser, or guarantor will
be released by virtue of this Third Modification. The terms of this paragraph
apply not only to this Third Modification, but also to all subsequent loan
modification agreements.

 

5.         Borrowers’ Representations And Warranties. Borrower represents and
warrants that:

 

(a)    immediately upon giving effect to this Third Modification (i) the
representations and warranties contained in the Existing Loan Documents are
true, accurate and complete in all material respects as of the date hereof
(except to the extent qualified in the updated Representations deliverable to
PFG on or before the Third Modification Effective Date), and (ii) no Event of
Default has occurred and is continuing;

 

 

--------------------------------------------------------------------------------

 

 

(b)     Borrower has the corporate power and authority to execute and deliver
this Third Modification and to perform its obligations under the Existing Loan
Documents, in each case as contemplated by this Third Modification;

 

(c)     the Constitutional Documents of Borrower delivered to PFG remain true,
accurate and complete and have not been amended, supplemented or restated and
are and continue to be in full force and effect;

 

(d)     this Third Modification has been duly authorized, executed and delivered
by Borrower and (i) constitutes the binding obligation of Borrower, enforceable
against Borrower in accordance with its terms, except as such enforceability may
be limited by bankruptcy, insolvency, reorganization, liquidation, moratorium or
other similar laws of general application and equitable principles relating to
or affecting creditors’ rights; (ii) does not conflict with any law or
regulation or judgment or the Constitutional Documents of Borrower, or any
agreement or document to which Borrower is a party or which is binding upon it
or any of this assets; and (iii) does not require any authorization, approval,
consent (including stockholder or member consent) of any Person, or any license
or registration in any jurisdiction, for its lawful authorization, execution,
performance, validity or enforceability, except to the extent such
authorization, approval, consent (including stockholder or member consent) of
any Person, license or registration is secured on or prior to the Third
Modification Effective Date and provided to PFG;

 

(e)     as of the date hereof, with Knowledge that PFG is relying on Borrower’s
representations and warranties herein (including the Representations) as a basis
for entering into this Third Modification at Borrower’s request, Borrower has no
defenses against its obligation to repay the Obligations and it has no claims of
any kind against PFG. Borrower acknowledges that PFG has acted in good faith and
has conducted its relationship with Borrower in a commercially reasonable
manner, including in connection with this Third Modification and in connection
with the Existing Loan Documents;

 

(f)     with respect to any Loan Documents binding upon a Person not party to
this Third Modification, each such Person has been apprised of this Third
Modification, has consented to Borrower’s execution and delivery of this Third
Modification and, to the extent not executed concurrently with this Third
Modification (or as a condition subsequent hereto), has agreed if so requested
by PFG to promptly execute and deliver to PFG a reaffirmation of its obligations
under any Existing Loan Documents to which it is a party or is bound;

 

(g)    the IPSA and associated Collateral Agreements and Notices disclose an
accurate, complete and current listing of all Collateral that consists of
Intellectual Property (as defined in said IP Security Agreement) or Borrower has
included revised and updated Intellectual Property schedules as part of an
update to the Representations required in Section 6(e) of this Third
Modification and as part of the Intellectual Property and Domain Rights update
and, as required, the Reaffirmation of IPSA under Section 6(f) of this Third
Modification;

 

 

--------------------------------------------------------------------------------

 

 

(h)     Borrower hereby ratifies, confirms and reaffirms, all and singular, the
terms and disclosures contained in the Representations dated as of the Third
Modification Effective Date;

 

(i)      as of the Third Modification Effective Date, Borrower has not asserted
any commercial tort claims against any Person and has no Knowledge of any basis
for so doing; and

 

(j)     Except as expressly stated in this Third Modification, neither PFG nor
any agent, employee or representative of PFG has made any statement or
representation to Borrower regarding any fact relied upon by Borrower in
entering into this Third Modification, (ii) Borrower has made such investigation
of the facts pertaining to this Third Modification and all of the matters
appertaining thereto, as it deems necessary, and (iii) the terms of this Third
Modification are contractual and not a mere recital.

 

Borrower understands and acknowledges that PFG is entering into this Third
Modification in reliance upon, and in partial consideration for, the above
representations and warranties, and agrees that such reliance is reasonable and
appropriate.

 

6.         CONDITIONS. The effectiveness of this Third Modification is
conditioned upon satisfaction of each of the following, with the consequence of
a failure to meet the following conditions as set forth in the proviso at the
end of this Section 6:

 

(a)     Execution and Delivery. Borrower shall have duly executed and delivered
to PFG a counterpart of this Third Modification and such other documents and
instruments as are otherwise required in this Section 6;

 

(b)     Constitutional and Authority Documents. Applicable only to the extent
the same may have been modified or superseded or are no longer accurate since
the date of the Loan Agreement, PFG shall have received copies, certified by a
duly authorized officer of Borrower, to be true and complete as of the Third
Modification Effective Date, of each of (i) the governing documents of Borrower
as in effect on the date hereof, and (ii) any necessary resolutions of Borrower
authorizing the execution and delivery of this Third Modification, the other
documents executed in connection herewith and Borrower’s performance of all of
the transactions contemplated hereby, and (iii) an incumbency certificate giving
the name and bearing a specimen signature of each individual who shall be so
authorized on behalf of Borrower;

 

(c)     Financing Condition.;

 

(d)     Lender Expenses. Borrower shall have paid, upon PFG invoice, all unpaid
fees and Lender Expenses incurred pursuant to or in connection with this Third
Modification;

 

 

--------------------------------------------------------------------------------

 

 

(e)     Updates to Representations. Borrower shall have concurrently delivered
an update to the Representations as last delivered to PFG, with the information
and disclosures contained therein true, correct, accurate and complete as of the
Third Modification Effective Date, appended hereto as Exhibit B;

 

(f)     IPSA Update / Reaffirmation. To the extent that Borrower has acquired
any Intellectual Property or Domain Rights or made application with any
Governmental Body in relation thereto since the date of the First Modification,
Borrower shall disclose such acquired or new Intellectual Property and/or Domain
Rights in Exhibit C and shall promptly execute and deliver supplemental
Collateral Agreements and Notices in respect of the same in substantially the
same form as those appended to the Intellectual Property Security Agreement
delivered on the original Effective Date of the Loan Agreement;

 

(g)     Modification Fee. Promptly upon PFG invoice, Borrower shall pay PFG a
modification fee in the amount of $7,500.

 

A failure to timely satisfy any of the foregoing conditions shall constitute an
immediate Event of Default under the Loan Agreement.

 

7.     CONSISTENT CHANGES. The Existing Loan Documents are hereby amended
wherever necessary or appropriate to reflect the modifications and other
transactions contemplated by this Third Modification.

 

8.      RATIFICATION OF EXISTING LOAN DOCUMENTS. Borrower hereby ratifies,
confirms, and reaffirms all terms and conditions of the Existing Loan Documents
and all security and other collateral granted to PFG thereunder, and confirms
that the Indebtedness secured thereby includes, without limitation, the
Obligations.

 

9.        Further Assurances. Borrower agrees to execute such further documents
and instruments and to take such further actions as PFG may request in its good
faith business judgment to carry out the purposes and intent of this Third
Modification.

 

10.     ADVICE OF COUNSEL. PFG and Borrower have prepared this Agreement and all
documents, instruments, and agreements incidental hereto with the aid and
assistance of their respective counsel. Accordingly, all of them shall be deemed
to have been drafted by PFG and Borrower and shall not be construed against
either PFG or Borrower.

 

11.      ILLEGALITY OR UNENFORCEABILITY. Any determination that any provision or
application of this Agreement is invalid, illegal, or unenforceable in any
respect, or in any instance, shall not affect the validity, legality, or
enforceability of any such provision in any other instance, or the validity,
legality, or enforceability of any other provision of this Agreement.

 

 

--------------------------------------------------------------------------------

 

 

12.      INTEGRATION; CONSTRUCTION; ETC. This Third Modification, the Prior
Modifications (to the extent not inconsistent with the terms hereof), the Loan
Agreement and the Existing Loan Documents (as modified) and any documents
executed in connection herewith or pursuant hereto contain the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior agreements, understandings, offers and negotiations, oral or written, with
respect thereto and no extrinsic evidence whatsoever may be introduced in any
judicial or arbitration proceeding, if any, involving this Third Modification;
provided, however, that any financing statements or other agreements or
instruments filed by PFG with respect to Borrower shall remain in full force and
effect. The quotation marks around modified clauses set forth herein and any
differing font styles in which such clauses are presented herein are for ease of
reading only and shall be ignored for purposes of construing and interpreting
this Third Modification. This Third Modification is subject to the General
Provisions of Section 8 of the Loan Agreement. The Existing Loan Documents are
hereby amended wherever necessary to reflect the modifications set forth in this
Third Modification. The Recitals are incorporated herein by reference.

 

13.      Governing Law; Venue. THIS THIRD MODIFICATION SHALL BE GOVERNED BY AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA. Borrower and PFG submit to the exclusive jurisdiction of the State
and Federal courts in Santa Clara County, California, in connection with any
proceeding or dispute arising in connection herewith.

 

 

[Signature Page Follows]

 

 

--------------------------------------------------------------------------------

 

 

PFG

BORROWER

Partners for Growth V, L.P.

 

By:  _________________________

Name:  Phil Lawson, Manager

Title:  Partners for Growth V, LLC, its

General Partner

GIGA-TRONICS INCORPORATED

 

 

 

By___________________________________

President or Vice President

 

By___________________________________              

Secretary or Ass't Secretary

 

 

MICROSOURCE, INC.

 

 

 

By___________________________________

President or Vice President

 

By___________________________________

Secretary or Ass't Secretary

   

 

 

Modification No. 3 to Loan and Security Agreement Signature Page

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A


COMPLIANCE CERTIFICATE

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B


REPRESENTATIONS

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C


NEW INTELLECTUAL PROPERTY / DOMAIN RIGHTS

 

Trademarks

 

Serial Number -

Registration Number

Date

Mark

Owner

C

     

 

 

Patents

 

FULL APPLICATION

TITLE

APP. NO.

FILING

DATE

PATENT NO.

Owner

None

 

 

 

       

 

 

Copyrights

 

Copyright Number

Date

Title / Work

Owner

None

     

 

 

Domains

 

Domain Name

Domain Host

Owner

Administrative Contact of

Record

Expiry Date of

Domain

None

                 

 